Title: From Thomas Jefferson to Henry Remsen, 9 March 1800
From: Jefferson, Thomas
To: Remsen, Henry



Dear Sir
Philadelphia Mar. 9. 1800.

I observe in Greenleaf’s paper of the 5th. inst. page 3d. a collection of newspapers advertised for sale at that office, and among these are some of such periods as are very desirable to me to fill up a chasm in my collection. the New York packet from 1776—to 1788. this is so exactly within the dates that without making questions about price I must ask the favor of you to secure it for me, unless indeed the price were to be more enormous than I suppose is possible. I expect for example they would never think of going beyond the first cost. however I would go considerably beyond it for this particular collection, because it’s dates suit me remarkeably


the
 Providence gazette
 from
81. to 95.


 
  Albany gazette
 —
87. to 89.


I should be glad to know the price of the two last. indeed if the Albany gazette is to be had for first cost, I would take it on account of it’s dates. I have some hope however they may be all below first cost. this of course you will be so good as to assay. they will no doubt give time till I can remit them bank notes or a draught from hence, say a week; within which term the money shall be placed in your hands. when I know the bulk & condition of the papers, to wit, whether bound or not, I will decide whether to ask the favor of their being forwarded here or to Richmond. I wrote you a few days ago to put an end to all further trouble with the tobacco. apologies for frequent troubles are exhausted. I believe therefore I had better rely for them  on your own friendly dispositions and on a perfect reciprocation of them from Dear Sir
Your sincere friend & humble servt

Th: Jefferson

